
	

115 S1007 IS: Bureau of Land Management Headquarters Relocation Act
U.S. Senate
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1007
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2017
			Mr. Gardner (for himself, Mr. Hatch, Mr. Heller, Mr. Sullivan, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of the Interior to develop a strategy to relocate the headquarters of the
			 Bureau of Land Management from Washington, DC, to a western State in a
			 manner that will save the maximum amount of taxpayer money practicable,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Bureau of Land Management Headquarters Relocation Act.
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)Western StateThe term western State means any of the States of Alaska, Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, or Wyoming.
			3.Strategy for relocating the headquarters of the Bureau of Land Management from Washington, DC, to a
			 western State
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a strategy for relocating the headquarters of the Bureau of Land Management from Washington, DC, to a western State in a manner that will save the maximum amount of taxpayer money practicable.
 (b)RequirementsThe strategy submitted under subsection (a) shall include— (1)metrics for choosing a location for the relocated headquarters of the Bureau of Land Management;
 (2)a description of the determining factors in favor of the relocation; and (3)a proposed timeline for the relocation.
				4.Authorization for relocation of the headquarters of the Bureau of Land Management from Washington,
 DC, to a western StateNotwithstanding section 72 of title 4, United States Code, the Secretary may relocate the headquarters of the Bureau of Land Management from Washington, DC, to a western State specified by the Secretary.
		
